Citation Nr: 0029001	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  96-30 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Hinton, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied service connection for 
an acquired psychiatric disorder.   
 
During the course of this appeal, in an October 1998 decision 
the Board noted that rating decisions dated in November 1995 
and February 1996 denied the veteran's claim on the merits.  
The Board determined that the appropriate issue was whether 
new and material evidence had been submitted to reopen the 
previously denied claim in a previous final decision.  The 
Board remanded the case to the RO for further development and 
adjudication on that basis.  Thereafter, the case has been 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  An unappealed rating decision dated in September 1983 
denied service connection for a psychiatric disorder.

2.  The evidence added to the record since notification of 
the September 1983 rating decision denying service connection 
for a psychiatric disorder is not wholly cumulative and, when 
considered in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  

3.  The veteran's claim of entitlement to service connection 
for a psychiatric disorder is supported by cognizable 
evidence demonstrating that the claim is plausible and 
capable of substantiation.


CONCLUSION OF LAW

Evidence added to the record since notification of the 
September 1983 unappealed rating decision, which denied 
service connection for a psychiatric disorder, is new and 
material; and the claim for that benefit is reopened, and is 
well grounded.  38 U.S.C.A. § 5107, 5108(a) (West 1991); 38 
C.F.R. § 3.156(a) (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he has provided new and material 
evidence to reopen his claim of entitlement to service 
connection for a psychiatric disorder.  He applied to reopen 
his claim in September 1995; and rating decisions in November 
1995 and February 1996 denied the veteran's claim on the 
merits.  This appeal arose from a notice of disagreement with 
respect to the February 1996 rating decision.  Prior to these 
rating decisions, service connection for a psychiatric 
disorder was last denied by the RO in a September 1983 rating 
decision.  The veteran was notified of that decision that 
month, but did not timely appeal the decision and it became 
final, based on the evidence then of record.  See 38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(1999).  The November 1995 rating decision was not a final 
decision as the veteran appealed as to the February 1996 
rating decision prior to the November 1995 rating decision 
becoming final.

A claim will be reopened if new and material evidence has 
been submitted since the last final disallowance of the claim 
on any basis.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 
20.1105 (1999); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Smith v. West,  12 Vet. App. 312, 214 (1999).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108.  In 
this regard, the Board must perform a three-step analysis 
when a veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc).  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998) 
(overruling the test set forth in Colvin v. Derwinski, 1 Vet. 
App. 171 (1991), which stated that "new" evidence was 
"material" if it raised a reasonable possibility that, when 
viewed in the context of all the evidence, the outcome of the 
claim would change); Elkins v. West, 12 Vet. App. 209, 213 
(1999) (en banc) (stating that, after Hodge, new and material 
evidence may be presented to reopen a claim, even though the 
claim is ultimately not well grounded).

For the first step, the Board must determine whether the 
evidence is new and material.  Winters, 12 Vet. App. at 206.  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers, which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").  

Second, if the Board determines that new and material 
evidence has been produced, the case is reopened.  
Immediately upon reopening the case the Board must determine 
whether, based on all the evidence of record, the reopened 
claim is well-grounded pursuant to 38 U.S.C.A. § 5107(a).  
Winters, at 206.  Finally, if the claim is well-grounded, the 
Board may proceed to evaluate the merits of the claim after 
ensuring that VA's duty to assist has been fulfilled.  Id.

Evidence that was of record at the time of the prior 
unappealed rating decision in September 1983 included the 
veteran's service personnel and service medical records; VA 
medical records of VA treatment dated from March 1974 to 
January 1978 and VA examination in March 1979; and private 
medical records including statements in August 1982 and July 
1983.  

These records include service personnel records showing that 
the veteran was the subject of a number of disciplinary 
actions, and that he served on active duty in the United 
States Marine Corp from June 1970 to June 1973 under 
honorable conditions.

Service medical records show that during his May 1970 
examination prior to service, the veteran did not report any 
complaints referable to his claimed psychiatric disorder.  At 
that time, the psychiatric evaluation was normal.  In March 
1973, his commanding officer requested that the veteran be 
seen by a psychiatrist as soon as possible as the veteran was 
being processed for an unsuitability discharge.  The veteran 
underwent psychiatric evaluation at that time.  The clinical 
note regarding psychiatric evaluation shows that the veteran 
had about 10 office hour offenses pending and an 
unsuitability court martial.  The examiner noted that the 
veteran had numerous small disciplinary problems, no brig 
time or court martials.  The note indicated that the veteran 
had no previous psychiatric problems.  After examination, the 
examiner found that the veteran appeared to be rational, had 
some hostility toward authority figures, and that there was 
no evidence of personality trait disorder or disturbances.  
The report of a June 1973 examination at release from active 
duty shows  a normal psychiatric evaluation at that time.

VA medical records from March 1974 to February 1978 include 
an October 1974 VA hospital summary report containing a 
diagnosis of passive-aggressive personality disorder with 
depressive features.  A hospital summary report of treatment 
from January to February 1978 contains diagnoses of 
schizophrenia (provisional) and passive-aggressive 
personality disorder with depressive features (final).  A 
March 1979 VA psychiatric examination report contains 
diagnoses of passive aggressive personality and alcohol 
abuse.

Private medical records include statements from Joel S. 
Dreyer, M.D., and Carol Weinberg, R.N., MA, S.W., Clinical 
Therapist, in August 1982 and July 1983 respectively.  These 
statements show a diagnosis of schizophrenia for which the 
veteran was taking Navane and Cogentin.  Dr. Dreyer opined 
that he certainly felt that there was a relationship both to 
the veteran's time in the service as well as to his work 
after service.  The July 1983 statement concluded that the 
veteran's outbursts of violent behavior had diminished but 
his ability to work or attend school was still markedly 
impaired.

The veteran's application to reopen his claim of entitlement 
to service connection for a psychiatric disorder was received 
in September 1995, and evidence has been received in support 
of his application.  The evidence pertaining to the claimed 
disorder and added to the record since the September 1983 
rating decision includes service personnel records; a record 
in January 1985 associated with a disability determination of 
the Social Security Administration; the transcript of a May 
1996 hearing; and private and VA clinical and examination 
records dated from March 1974 to June 1999. 
 
The private and VA clinical records show evidence of 
hospitalization and treatment during this time period for 
psychiatric symptomatology, and contain diagnoses including 
schizophrenia, including paranoid type.  The record also 
includes the reports of VA psychiatric examinations in May 
1985 and October 1995 for mental disorders.  During the 
October 1995 VA examination, the examiner diagnosed 
schizophrenia in remission with medication; and passive 
aggressive personality disorder.  These records also show VA 
hospitalization as recently as May and June 1999 for 
psychiatric treatment, diagnosed as schizoaffective disorder.  
The record also shows that the veteran has regularly been 
prescribed Navane and Cogentin for his psychiatric symptoms.  
The medical record since September 1983 also contains 
competent medical evidence regarding the etiology of 
psychiatric symptomatology.

Since September 1983, an abundance of clinical records not 
previously received have been added to record.  These records 
include VA and private medical records containing significant 
evidence not previously available regarding the presence and 
etiology of a psychiatric disorder.  On review of the 
evidence received since September 1983, in combination with 
evidence previously collected, the Board concludes that the 
evidence as a whole is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence submitted since the September 1983 rating 
decision bears directly and substantially on the issue of 
whether the veteran has a current psychiatric disorder linked 
to service.  This evidence is not wholly cumulative or 
redundant, and provides a more complete picture of the 
circumstances surrounding the etiology of the veteran's 
claimed psychiatric disorder.  Elkins v. West, 12 Vet. App. 
209, 214 (1999).  As such, the new evidence is sufficiently 
significant to the issue in this case that it must be 
considered in order to fairly decide the merits of the claim.  
The additional evidence is therefore new and material, and 
the claim must be reopened.  See Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Although new and material evidence has been submitted, the 
Board must next consider the question of whether, based on 
all the evidence of record, the reopened claim for service 
connection is well-grounded.  Winters v. West, 12 Vet. App. 
203, 206 (1999); Elkins v. West, 12 Vet. App. at 218-19.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).  Certain chronic disabilities, such as psychoses and 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998).  

Alternatively, a claim may be well-grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition either in service or during an applicable 
presumption period and that the veteran still has such 
condition.  That evidence must be medical, unless it relates 
to a condition that the Court has indicated may be attested 
to by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well-grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology." Id.  The Board 
observes that for purposes of determining whether a claim is 
well grounded, the veteran's evidentiary assertions must 
ordinarily be taken as true unless the fact asserted is 
inherently incredible or beyond claimant's competence to 
assert.  See King v. Brown, 5 Vet. App. 19, 21 (1993).  

If a claim is not well grounded, the appeal must fail with 
respect to it, and there is no duty to assist the claimant 
further in the development of facts pertinent to the claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

As discussed above, the collective record reflects that the 
veteran was initially evaluated for possible psychiatric 
disorder during service.  During that psychiatric evaluation 
in March 1973, the examiner found that the veteran's 
appearance and affect was appropriate, his mood was quiet, he 
was fair with abstractions, and his stream of thought was 
rational.  The examiner summarized that the veteran appeared 
to be rational, and had some hostility toward authority 
figures, with no evidence of personality trait disorders or 
disturbances.  

The veteran has indicated that he had problems with his 
mental state ever since  service; and treatment records 
include a VA medical certificate and history dated in March 
1974 showing that the veteran reported complaints of "mental 
problems."  That record contains a diagnosis of possible 
mental disorder.  The record includes competent medical 
evidence of present psychiatric disorder, including 
schizophrenia, paranoid type, and schizoaffective disorder.  
There is also competent medical evidence regarding the 
etiology of psychiatric symptomatology.  The Board notes 
again Dr. Dreyer's August 1982 opinion, which in part related 
the veteran's schizophrenia to service, as it was "probably 
effected adversely by service."  That statement, however, 
also contains an opinion indicating generally that the 
beginnings of schizophrenia are probably "in the womb."  
That report thus, while providing a diagnosis of 
schizophrenia, is somewhat ambiguous with respect to whether 
the veteran's present psychiatric disorder is related to 
service.  Another opinion provided by Dr. Dreyer, in February 
1985, also related that during service, the veteran developed 
some severe anxiety that led to an underlying thought 
disorder that surfaced in psychiatric symptomatology, and he 
had been troubled with marked schizophrenia since that time.  

This evidence contrasts with findings and diagnoses contained 
in reports of VA examinations in May 1985 and October 1995, 
which show a diagnosis of passive aggressive personality 
disorder.  With respect to any schizophrenia, the October 
1995 examination report contains a diagnosis of schizophrenia 
in remission with medication.  These reports do not contain 
any opinion or other competent evidence relating any claimed 
psychiatric disorder to service.    

On the basis of a review of the entire record as a whole, the 
Board finds that the veteran's claim is plausible, and 
therefore well grounded.  38 U.S.C.A. § 5107(a); Savage v. 
Gober, 10 Vet. App. 488 (1997).  The Board notes particularly 
in this regard, the statements cited from Dr. Dreyer, 
relating schizophrenia to service.  Those statements, though 
they conflict with other competent evidence on the issue of 
nexus,  provide evidence that the claim is plausible or 
capable of substantiation, and thereby well-grounded.  In 
summary, the Board has reviewed the evidence in its totality 
and finds that all of the elements necessary to well-ground a 
claim under Epps v. Gober are present.  Accordingly, the 
Board finds that the claim for service connection for a 
psychiatric disorder is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  Having determined that the claim is 
well grounded, the Board finds that further development is 
warranted as provided in the remand portion of this decision.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Since the Board has found the claim for service connection 
for a psychiatric disorder to be well grounded, the duty to 
assist applies.  38 U.S.C.A. § 5107(a).  As discussed earlier 
above, there is some conflict of competent medical opinion, 
and it is not clear, as to whether the veteran's psychiatric 
disorder is related to service.  As discussed, the Board 
notes that there are medical opinions contained in the claims 
file that indicate a nexus between a diagnosed psychiatric 
disorder and the veteran's service.  However, the record does 
not show that the cited opinions were made with benefit of 
review of the claims file and the veteran's recorded medical 
history contained therein.  The Board believes that an 
examination is necessary in order to clarify the material 
issue of whether a current psychiatric disorder is linked to 
service.  VA has a duty to assist, which includes the duty to 
obtain a thorough and contemporaneous examination to 
determine the etiology of any currently claimed disorders, 
claimed as due to service.  See Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, to ensure that the appellant has been afforded 
every opportunity to develop the facts pertinent to the 
reopened claim, the case is REMANDED to the RO for the 
following development:

1.  The RO should ask the veteran to 
provide the names and addresses of all 
medical care providers, both VA and non-
VA, which have evaluated or treated him 
since active service for any claimed 
psychiatric disorder.  After securing any 
necessary releases, the RO should obtain 
all pertinent examination and treatment 
records not already on file for inclusion 
in the veteran's claims folder.  In this 
regard, any indication of chronicity of 
relevant treatment beginning immediately 
after service is pertinent.  

2.  Thereafter, the veteran should be 
scheduled for a special VA psychiatric 
evaluation by a panel of two board 
certified psychiatrists to determine the 
nature and etiology of any psychiatric 
disorders.  The claims folders and a 
complete copy of this decision must be 
made available to and be reviewed by the 
examiners prior to their examinations.  
The examination is to be conducted in 
accordance with the fourth edition of the 
Diagnostic and Statistical Manual of 
Mental Disorders (DSM-IV), and all 
appropriate studies are to be performed.  
All appropriate tests and studies should 
be accomplished, and all clinical 
manifestations should be reported in 
detail.  The examiners should provide 
opinions as to whether it is at least as 
likely as not that any psychiatric 
disorder is etiologically related to any 
incident of service, or symptomatology 
shown in service or shortly thereafter.  
In this regard, the examiners are 
specifically directed to comment on 
opinions provided by Dr. Dreyer in August 
1982 and February 1985, which provide an 
opinion that the veteran's schizophrenia 
is related to service.

If the examiners are unable to provide 
any part of any requested opinion, that 
fact should be noted, together with a 
detailed rationale explaining why the 
opinion cannot be provided.  A complete 
written rationale must be offered with 
any opinion expressed.  

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, the RO should undertake 
any other indicated development and 
adjudicate the issue of entitlement to 
service connection for a psychiatric 
disorder on a de novo basis, including 
all additional evidence obtained.

After the development requested has been completed and the 
case has been reviewed by the RO, if any benefit sought is 
not granted, the veteran and his representative should be 
furnished a supplemental statement of the case and be 
afforded an opportunity to respond before the record is 
returned to the Board for further review.  Thereafter, the 
case should be returned to the Board, if in order.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  No action is required of the veteran until he 
is notified.  However, the appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	F. JUDGE FLOWERS
Member, Board of Veterans' Appeals

 

